tcmemo_2012_280 united_states tax_court humberto s diaz and clara d diaz petitioners v commissioner of internal revenue respondent docket no filed date held ps who concede deficiencies in tax attributable to their failure to pay self-employment_tax on p-h's compensation from the world bank do not qualify for the sec_6664 reasonable_cause exception to sec_6662 accuracy-related_penalties for failure to show the resulting underpayments in tax were due to reasonable_cause and that they acted in good_faith in relying on incorrect advice from an aarp tax-aide volunteer p-h did not provide the volunteer with necessary and accurate information and did not rely in good_faith on the volunteer's advice the second and third prongs of the test in 115_tc_43 aff'd 299_f3d_221 3d cir are not satisfied bryon a christensen roxanne grossman john p marston brendan t o'dell and cary douglas pugh for petitioners jeffrey e gold stephen c huggs and lindsey d stellwagen for respondent memorandum findings_of_fact and opinion halpern judge respondent determined deficiencies in and accuracy- related penalties with respect to petitioners' federal_income_tax as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure petitioners do not contest the deficiencies in tax they contest only the penalties they do so on the grounds that there was reasonable_cause for and they acted in good_faith with respect to the underpayments in tax resulting from their omitting from their and returns petitioner husband's mr diaz's self- employment_tax 1unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue we round all dollar amounts to the nearest dollar findings_of_fact introduction some facts are stipulated and are so found at the time they filed the petition petitioners resided in virginia they are calendar_year taxpayers background in mr diaz originally a chilean national retired from a career working for the chilean air force his last assignment was in washington d c in he went to work in the united_states for the international bank for reconstruction and development world bank in he became a u s citizen and because of that change in status he became subject_to federal taxation as a citizen because he was a u s citizen the world bank switched from paying him on a net_basis no additional compensation to cover estimated u s tax obligations to paying him on a gross basis compensation includes additional_amounts to cover estimated u s tax obligations 2international organizations such as the world bank are exempted from social_security and medicare payments and withholding and therefore do not withhold from employees nor pay the employer's share of those taxes see sec_3121 moreover those employers withhold no employee federal_income_tax see sec_3401 sec_31_3401_a_5_-1 employment_tax regs thus u s citizen employees of international organizations are required to report income from employment by the organization as self-employment_income and they are liable for self-employment_tax in addition to regular income_tax with respect to that continued the world bank's efforts to educate their employees the world bank has taken several steps to ensure that its u s citizen employees understand their unusual tax responsibilities including operating a tax services desk on its premises the world bank also advises employees of their tax_liabilities through employment agreements and supplementary certifications several times during the years in issue mr diaz signed new employment agreements each of which stated on its first page the fee compensation is based on the understanding that you will assume any_tax obligation which may be imposed on your the sic world bank income united_states citizens working in the united_states with international organizations are covered for social_security under the u s social_security act and are liable for social_security at the self-employed rate mr diaz read those agreements and concluded that he had an obligation to pay self- employment_tax on his world bank compensation_generally when mr diaz signed a new employment agreement he also signed a world bank certification stating the following i certify that if i am a united_states citizen i have so advised the world bank group for income_tax reporting purposes even if i am also a citizen of another country if my continued income sec_1402 unlike their u s citizen counterparts non-u s citizen employees of international organizations are exempt from u s taxation sec_893 sec_1402 remuneration is designated gross i certify that i am subject_to tax thereon and will assume the tax obligation that will be imposed in date mr diaz received from the world bank a form bank form containing images of his form_w-2 wage and tax statement for tax_year form_w-2 the form_w-2 identified his employer as the world bank and it identified him as the employee box labeled wages tips other compensation showed dollar_figure boxe sec_2 through labeled respectively federal_income_tax withheld social_security wages social_security_tax withheld medicare wages and tips and medicare_tax withheld were blank the bank form in space outside the images of the form_w-2 contained the following instruction schedule se self-employment_tax must be attached to your form_1040 u s staff must pay social_security and medicare_tax at the self- employment rate on wages for services performed inside the u s please refer to instructions for schedule se u s citizens employed by foreign governments or international organizations at www irs gov on date approximately world bank employees attended a two- hour presentation by the internal_revenue_service irs concerning world bank employee tax obligations the presentation took place in the world bank's auditorium and handouts were provided to attendees the presentation was simulcast to world bank employees' individual desktop computers at that meeting the irs explained that all world bank employees who are u s citizens are required to prepare and submit with their federal tax returns a schedule se self- employment_tax and pay self-employment_tax because the world bank does not withhold the employee's share and does not pay the employer's share of social_security and medicare taxes preparation of mr diaz's joint federal_income_tax return mr diaz did not prepare petitioners' federal_income_tax return he visited an aarp foundation tax assistance site and was assisted by a volunteer participating in the aarp tax-aide program the aarp tax-aide program helps low-to-moderate-income taxpayers particularly those or older aarp tax- aide volunteers are trained and irs certified to understand individual federal tax issues mr diaz believed that he owed self-employment_tax on his world bank wages and checked a box on the aarp tax-aide intake and interview form that he filled out indicating that he had self-employment_income for he told the volunteer who assisted him that he was a u s citizen and provided him with the copies of his form_w-2 to accompany his federal and state returns he had 3see about aarp foundation tax-aide http www aarp org money taxes info-2004 about_aarp_taxaide html last visited date cut those copies from the bank form therefore he did not provide the aide with the portion of the bank form advising him of his liability as a u s citizen for social_security at the 'self-employed' rate he told the volunteer that he worked for the world bank and paid self-employment_tax the volunteer asked why he paid self-employment_tax adding that normally world bank employees do not pay taxes he responded that for and after he had become a u s citizen he paid self-employment_tax the volunteer left his interview with mr diaz and discussed with another volunteer whether individuals who work at the world bank do or do not pay self-employment_tax the two individuals disagreed one saying that mr diaz did have to pay self-employment_tax and the other saying that he did not the two individuals called over a third individual who appeared to mr diaz to be a supervisor they all looked in a book which apparently did not resolve the issue the supervisor then asked what did the w-2 form say what do you see there you have to follow the instructions and if there's nothing here you put nothing there this is the w-2 form in the world bank the volunteer returned to mr diaz and said okay you're not going to pay the self-employment_tax the aarp tax-aide prepared petitioners' joint form_1040 u s individual_income_tax_return and petitioners signed and filed the return the return is dated date the return did not include a schedule se and showed no liability for self-employment_tax and petitioners paid no self-employment_tax while mr diaz harbored doubts about the position petitioners were taking on their return with respect to self-employment_tax he took no action to further investigate his self-employment_tax obligation because he did not believe that he had the time to do so he testified that had he had more time he would have investigated further petitioners do not know the name of the volunteer or of anyone else at aarp tax-aide from whom mr diaz requested assistance in preparing their form_1040 preparation of petitioners' joint federal_income_tax return after receiving from the world bank a form_w-2 for tax_year form_w-2 mr diaz prepared petitioners' joint tax_return like the form_w-2 the form_w-2 had an entry in box but no entries in boxe sec_2 through relying on aarp tax-aide's preparation of the joint tax_return petitioners did not attach to the joint form_1040 a schedule se showed no liability for self-employment_tax and paid no self-employment_tax for deficiencies respondent determined deficiencies in tax for and on the basis of petitioners' failure to pay self-employment_tax respondent also determined an accuracy-related_penalty under sec_6662 for each of those years opinion i imposition of the accuracy-related_penalty a introduction sec_6662 and b and imposes an accuracy-related_penalty equal to of the portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations without distinction negligence or any substantial_understatement_of_income_tax the commissioner bears the burden of production see sec_7491 to meet his burden he must produce evidence regarding the appropriateness of imposing the penalty 116_tc_438 the taxpayer's concessions may be taken into account in determining whether the commissioner has met that burden oria v commissioner tcmemo_2007_226 once the commissioner carries his burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause see higbee v commissioner t c pincite respondent determined the accuracy-related_penalty for each year in issue alternatively on the grounds of negligence or substantial_understatement_of_income_tax only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set forth in sec_6662 sec_1_6662-2 income_tax regs b substantial_understatement_of_income_tax sec_6662 defines substantial_understatement_of_income_tax as an amount exceeding the greater of of the tax required to be shown on the return or dollar_figure petitioners concede that there is a substantial_understatement_of_income_tax for and respondent concedes that there is no substantial_understatement_of_income_tax for we accept the parties' concessions and find that barring reasonable_cause and good_faith petitioners are liable for the accuracy-related_penalty for substantial_understatement_of_income_tax for c negligence_penalty we need address petitioners' liability for the sec_6662 penalty on the ground of negligence only for sec_6662 imposes a penalty for negligence or disregard of rules or regulations negligence is defined as a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances viralam v commissioner 136_tc_151 negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true' under the circumstances sec_1_6662-3 income_tax regs mr diaz admits that he believed he had a duty to report and pay self- employment_tax for each year in issue despite that belief petitioners did not attach a schedule se to either their or joint_return nor did they pay the self- employment_tax due petitioners concede that they improperly failed to report and pay self-employment_tax for both and their concession is sufficient for us to conclude that respondent has carried his burden of production accordingly we find that barring a showing of reasonable_cause and good_faith petitioners are liable for the accuracy-related_penalty for negligence for d reasonable_cause and good_faith defense introduction with exceptions not here relevant a taxpayer may avoid the sec_6662 penalty by showing that he acted with reasonable_cause and in good_faith sec_6664 reasonable_cause requires that the taxpayer exercise ordinary business care and prudence as to the disputed item 469_us_241 the term good_faith has no precise definition but means among other things an honest belief and the intent to perform all lawful obligations e g 964_f2d_318 4th cir those determinations are made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer's knowledge and experience racine v commissioner tcmemo_2006_162 aff'd 493_f3d_777 7th cir sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs the most important factor is the taxpayer's efforts to assess the proper liability id a taxpayer may demonstrate reasonable_cause through good_faith reliance on the advice of an independent professional such as a tax adviser a lawyer or an accountant as to the item's tax treatment boyle u s pincite 135_tc_199 to prevail the taxpayer must show that he selected a competent adviser with sufficient expertise to justify reliance supplied the adviser with necessary and accurate information and actually relied in good_faith on the adviser's judgment 115_tc_43 aff'd 299_f3d_221 3d cir petitioners' argument petitioners assert that they are not liable for the sec_6662 penalty for either year in issue because they reasonably relied on the advice of an aarp tax- aide volunteer in preparing their and joint tax returns specifically petitioners contend that they relied on the volunteer's advice that mr diaz was not liable for self-employment_tax for and that he provided to the volunteer all necessary information including his status as a u s citizen his employment at the world bank and his form_w-2 for the tax_year respondent's argument respondent argues that petitioners have not shown reasonable reliance on the volunteer because they have not identified the volunteer nor shown that he rendered a judgment concerning the tax treatment of the item at issue and did not provide the volunteer with all necessary and accurate information as to his second argument respondent contends that mr diaz failed to provide the volunteer with all necessary information because he provided the form_w-2 without the special instructions on the bank form regarding self-employment_tax obligations of world bank employees finally respondent argues that the volunteer was not a professional and was not a competent adviser with sufficient expertise to justify petitioners' reliance he contends that the volunteer would not have been familiar with returns involving international organizations such as the world bank that are exempted from federal income and fica tax withholding for their u s citizen employees yet still provide to those employees a form_w-2 with instructions to pay self-employment_tax analysis a supplying adviser with necessary information we first address whether petitioners failed to satisfy the second prong of the neonatology assocs test viz that mr diaz supplied the aarp tax-aide volunteer with necessary and accurate information the parties have stipulated the only information necessary to make a proper determination as to whether petitioners were liable for self-employment_tax on mr diaz's world bank income for is a copy of mr diaz's complete form_w-2 and knowledge of the fact that mr diaz was a u s citizen the parties disagree as to the meaning of the adjective complete giving each word in the sentence proper weight we find that the adjective complete suggests more than just the images of the form_w-2 that petitioner cut from the bank form and furnished to the aarp volunteers we find that in context the complete form_w-2 could only mean the bank form in its entirety which in addition to the images of the form_w-2 contained specific instructions regarding the obligation of a u s citizen employee of the world bank to file a schedule se since mr diaz did not supply the aarp volunteers with the complete form_w-2 petitioners cannot rely on the stated stipulation to show that they supplied the aarp volunteers with the necessary information to determine whether mr diaz was liable for self-employment_tax putting the stipulation aside petitioners argue that the aarp volunteer's knowledge that mr diaz was a u s citizen who worked at the world bank is sufficient as a matter of law for him to have properly determined that petitioner owed self-employment_tax on his world bank income petitioners cite no authority for that claim nor do we interpret the necessary-and-accurate-information criterion of neonatology assocs as requiring such a minimalist approach to the meaning of the term necessary and accurate indeed the failure to provide the aarp volunteer with the caveat with respect to self-employment_tax embodied in the bank form would seem to defy the warning in sec_1_6664-4 income_tax regs that the requirement to disclose all pertinent facts and circumstances as the basis for advice includes facts that the taxpayer knows or reasonably should know to be relevant to the tax treatment of an item had mr diaz provided the aarp volunteers with the complete form_w-2 they would have been alerted to the possible distinction between u s citizen and non-u s citizen world bank employees and very likely they would have correctly advised him of the need to file a schedule se and pay self-employment_tax on his world bank income and therefore would have included a schedule se in preparing his return petitioners have failed to show that mr diaz supplied the aarp tax-aide volunteers with necessary and accurate information and for that reason they fail to show that they satisfy the second prong of the neonatology assocs test b good_faith reliance on advice the third prong of the neonatology assocs test is that the taxpayer actually relied in good_faith on the adviser's judgment the parties have stipulated and we have found that aarp tax-aide volunteers are trained and irs certified to understand individual federal tax issues that does not mean of course that the volunteers are in every instance qualified to assist an individual taxpayer with return preparation principally the aarp tax-aide assistance program is intended to help elderly low-to-moderate-income taxpayers there are undoubtedly many individuals who are not typical of that clientele petitioners presented an atypical issue and because of his training the unidentified volunteer who assisted mr diaz undoubtedly recognized it as such he had in front of him petitioners' form_w-2 which showed that mr diaz had earned substantial income from employment but that his employer had withheld neither income social_security nor medicare taxes he doubtless understood that individuals receiving forms w-2 generally have at least potential income_tax and social_security_tax obligations but he told mr diaz that normally individuals employed by the world bank do not pay taxes perhaps drawing upon his familiarity with the u s tax treatment of non-u s citizen world bank employees when mr diaz told him that since he had become a u s citizen he paid self-employment_tax the volunteer went off to discuss mr diaz's situation with another volunteer mr diaz overheard the disagreement between the volunteer assisting him and the other volunteer as to whether he was required to pay self-employment_tax an individual that mr diaz assumed to be a supervisor was called over and all three looked in a book but apparently found no satisfactory answer the supervisor then told the volunteer assisting mr diaz to follow the instructions for the form_w-2 the volunteer returned to mr diaz and told him that he did not have to pay self-employment_tax that advice was contrary to what mr diaz understood from the employment agreements with the world bank that he had read and signed it was contrary to the bank form which contained his form_w-2 and instructed that he as a u s citizen must pay social_security and medicare_tax at the self-employment rate on wages for services performed inside the united_states it was also contrary to the widely distributed date irs presentation at the world bank in which the irs explained that all world bank employees who were u s citizens were required to prepare and submit a schedule se with their federal tax returns and pay self-employment_tax because the world bank did not withhold the employee's share and pay the employer's share of social_security and medicare taxes indeed mr diaz testified that following his visit to aarp tax-aide he had his doubts whether the volunteer who assisted him was right or whether the world bank was right indeed mr diaz testified that he would have further investigated his self- employment_tax obligation if he had thought he had more time in fact petitioners could have obtained more time to file their return by requesting the automatic six-month extension of time to file their return that was available to all individual taxpayers see form_4868 application_for automatic_extension of time to file u s individual_income_tax_return whether mr diaz was aware that he could have requested an extension of time to file is beside the point he had good reason to understand that the volunteer who assisted him was not certain how to deal with his situation and that the volunteer's advice was contrary to the positions of both his employer the world bank and the irs despite his admitted uncertainty he did not further investigate because he erroneously thought that he had not left himself adequate time to do so thus he did not rely on the volunteer's advice solely upon the basis of a good_faith belief that it was correct he relied upon it at least in part because he did not believe that he had time to question it moreover mr diaz went to some trouble to separate copies of his form_w-2 from the portion of the bank form including the instructions advising that u s citizen employees are required to file a schedule se while we are cognizant of his testimony that he told the volunteer that he worked for the world 4petitioners' form_1040 is dated date which as pertinent to petitioners is the last day on which they could have requested an automatic_extension of time to file bank and paid self-employment_tax we do not dismiss the possibility that he intentionally withheld those instructions from the volunteer therefore we find that petitioners filed a income_tax return that mr diaz at best doubted was accurately prepared and at worst knew or strongly suspected was incorrect petitioners have failed to convince us that in relying on the aarp tax-aide volunteer and in failing to file schedule se and to pay self- employment_tax on mr diaz's compensation from the world bank they acted in good_faith for we reach the same result for substantially the same reasons but with somewhat more force since for that year's return petitioners have no excuse that they lacked time to question the volunteer's advice that mr diaz need not pay self- employment_tax conclusion petitioners have failed to demonstrate that they acted with reasonable_cause and in good_faith in failing to satisfy their and self-employment_tax obligations with respect to mr diaz's world bank wages for those years 5that among other facts distinguishes the facts of this case from those in chien v commissioner tcmemo_2012_277 taxpayer an employee of the international monetary fund had reasonable_cause for and acted in good_faith with respect to underpayment in self-employment_tax ii conclusion we sustain the deficiencies in tax and sec_6662 accuracy-related_penalties respondent determined decision will be entered for respondent
